Citation Nr: 0207874	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  94-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for endometriosis, 
rated as 30 percent disabling, on appeal from the initial 
grant of service connection.

4.  Entitlement to an increased rating for duodenal ulcer, 
rated as 20 percent disabling, on appeal from the initial 
grant of service connection.

5.  Entitlement to an increased (compensable) original rating 
for a bilateral retinal disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1989 to March 1992.  This case comes before the 
Board of Veterans' Appeals (Board) from a rating decision of 
September 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  


REMAND

A review of the record shows that in response to a March 2002 
letter from the Board, the veteran, in April 2002, requested 
to attend a hearing before a member of the Board at the RO.  
By letter dated in May 2002 the veteran was notified that she 
had been scheduled to appear at a July 2002 Central Office 
hearing before a Member of the Board in Washington D.C.  By 
letter dated in June 2002 the veteran reiterated that she 
desired to have a hearing before a Member of the Board at the 
RO, and notified the Board that she could not attend the 
hearing scheduled in Washington, D.C. for economic reasons.  
Her request has not been honored.  

To ensure due process, and because Travel Board hearings are 
scheduled by the RO, the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
Waco, Texas RO to schedule the veteran 
for a hearing before a Traveling Member 
of the Board at the RO pursuant to 
38 C.F.R. § 20.704.  All correspondence 
pertaining to this matter should be 
associated with the claims folder. 

Thereafter, the case should case should be returned to the 
Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




